Name: Decision No 2228/97/EC of the European Parliament and of the Council of 13 October 1997 establishing a Community action programme in the field of cultural heritage (the Raphael programme)
 Type: Decision
 Subject Matter: management;  European Union law;  cooperation policy;  European construction;  culture and religion
 Date Published: 1997-11-08

 Avis juridique important|31997D2228Decision No 2228/97/EC of the European Parliament and of the Council of 13 October 1997 establishing a Community action programme in the field of cultural heritage (the Raphael programme) Official Journal L 305 , 08/11/1997 P. 0031 - 0041DECISION No 2228/97/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 13 October 1997 establishing a Community action programme in the field of cultural heritage (the Raphael programme)THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 128 thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the Economic and Social Committee (2),Having regard to the opinion of the Committee of the Regions (3),Acting in accordance with the procedure laid down in Article 189b of the Treaty (4), in the light of the joint text approved by the Conciliation Committee on 2 July 1997,(1) Whereas in reality, the most tangible and influential aspect of Europe as a whole is not merely its geographical, political, economic and social features but also its culture;(2) Whereas, pursuant to Title IX of the Treaty, which is devoted specifically to culture, the Community is to contribute to the flowering of the cultures of the Member States, while respecting their national and regional diversity and at the same time bringing the common cultural heritage to the fore;(3) Whereas Article 128 of the Treaty identifies cultural heritage as a specific field of action and whereas that cultural heritage is the expression of national and regional identities and the links between peoples; whereas it must be preserved and made more easily accessible to members of the public (including those who face particular problems of access) in order to contribute to greater mutual understanding and respect;(4) Whereas Community action can contribute to better preservation of the cultural heritage by promoting the exchange of experiences and expertise and encouraging operational synergies and partnership;(5) Whereas, because of its socioeconomic dimension, the preservation of the cultural heritage is an element in a design for society and can contribute significantly to job creation, the promotion of cultural tourism, to regional development and to improving the quality of life and the day-to-day environment of ordinary people; whereas contemporary creative work can play an important role in this respect;(6) Whereas culture is an important area for action in the context of the information society, as highlighted in the Commission communication entitled 'Europe's way to the information society: an action plan`;(7) Whereas research must be carried out at Community level on the preservation of the cultural heritage; whereas Community action in research, technological development and demonstration is undertaken in accordance with the technological research and development framework programme (5), which could be of benefit to this programme;(8) Whereas the Commission has gained experience through the activities undertaken to date in particular in the field of architectural heritage and the results of the consultations it has held with all the parties concerned;(9) Whereas the European Parliament attaches importance to Community action in favour of heritage, and in particular to training, research, raising the awareness of young people and adolescents, cooperation with non-member countries and the Council of Europe and links with other Community policies, particularly as regards training and regional development (6);(10) Whereas the European Parliament has adopted resolutions on the contribution of the Community to work on restoring outstanding examples of architectural heritage (7);(11) Whereas the Council has expressed an interest in closer cooperation in the areas of architectual heritage, works of art, artefacts and archives, in particular as regards the exchange of knowledge, documentation and training and in view of the important role of networks of cultural organizations in cultural cooperation in Europe (8);(12) Whereas, in its communication 'New prospects for Community cultural action` of 29 April 1992, the Commission states that Community action should be extended to the movable heritage and steps taken to promote dialogue and cooperation between those involved and encourage the dissemination of experiences and specialized information; whereas the European Parliament and the Council have encouraged this approach (9);(13) Whereas the European institutions have stressed the importance of integrating the different aspects of cultural heritage in a coherent Community action (10) which takes account of the richness and diversity of the movable and non-moveble heritage and supports the work or the numerous parties involved;(14) Whereas it remains necessary to communicate to as wide a public as possible, by means of general information, the importance of protecting the cultural heritage;(15) Whereas Community action should take account of the changing nature of the definition of heritage and include all types of heritage by encouraging multidisciplinary approaches;(16) Whereas the Commission has organized consultations with all interested parties, particulary the departments in the Member States, the professionals, non-governmental organisations, foundations and associations, with a view to preparing an action programme in the field of cultural heritage;(17) Whereas there are numerous links between the cultural heritage in the Community and that in third countries; therefore, this field is ideally suited to developing forms of cooperation with third countries and with the Council of Europe and other competent international organizations in the cultural heritage sector such as Unesco, in accordance with the requirements of the Treaty and the conclusions and resolutions cited above;(18) Whereas the conclusions of the Copenhagen European Council of 21 to 23 June 1993 call for Community programmes to be opened up to the countries of Central and Eastern Europe that are party to association agreements; whereas the Community has signed cooperation agreements that include a section on culture with certain third countries;(19) Whereas this Decision lays down, for the entire duration of the programme, a financial framework constituting the principal point of reference, within the meaning of point 1 of the Declaration by the European Parliament, the Council and Commission of 6 March 1995, for the budgetary authority during the annual budgetary procedure;(20) Whereas measures within the meaning this programme will also take account of the complementary nature of measures which may be taken pursuant to other Community policies;(21) Whereas the implementation of this programme relies on close cooperation with the national authorities, with a view to ensuring that Community action supports and supplements activities at national level in confirming respect for the principle of subsidiarity, as it is defined by Article 3b of the Treaty;(22) Whereas, in the light of experience, it might prove necessary to amend the thresholds laid down for the Community financial contribution for the various types of project provided for at Annex (Actions I, II, and III);(23) Whereas a modus vivendi was concluded on 20 December 1994 between the European Parliament, the Council and the Commission concerning the implementing measures for acts adopted in accordance with the procedure laid down in Article 189b of the Treaty (11),HAVE DECIDED AS FOLLOWS:Article 1 This Decision establishes the Community action programme in the field of cultural heritage, the Raphael programme, set out at Annex, hereinafter referred to as 'the programme`, for the period from 1 January 1997 to 31 December 2000.The aim of the programme is to support and supplement, through cooperation, the action taken by the Member States in the field of cultural heritage of European importance.Article 2 Without prejudice to the powers of the Member States to define cultural heritage, for the purposes of the scope of the programme:- 'cultural heritage` shall mean movable and immovable heritage (museums and collections, libraries and archives including photographic, cinematographic and sound archives), archaeological and underwater heritage, architectural heritage, assemblages and sites and cultural landscapes (assemblages of cultural and natural objects),- 'preservation` shall mean all activities contributing to better knowledge, management, conservation, restoration, presentation and accessibility of cultural heritage.Article 3 The programme shall encourage cooperation at European level between Member States in the field of cultural heritage. It shall support and supplement their action in accordance with the principle of subsidiarity by contributing to the flowering of their cultures, while respecting their national and regional diversity and at the same time bringing the common cultural heritage to the fore.To that end and in accordance with the general aim set out in the second subparagraph of Article 1, the following are the specific objectives of the programme based on the development of transnational cooperation:(a) to encourage the conservation and restoration of aspects of the cultural heritage which are of European importance, helping to develop and promote them;(b) to encourage the development of transnational cooperation between institutions and/or operators in the cultural heritage field, in order to contribute to the pooling of skills and the development of best practice in the preservation of the cultural heritage;(c) to improve access to the cultural heritage in its European dimension and encourage the active participation of the general public, in particular children, young people, the underprivileged and those living in the outlying and rural areas of the Community, in the safeguarding and development of the European cultural heritage;(d) to encourage transnational cooperation in developing new technologies for application in the various heritage categories and disciplines and in preserving traditional cultural heritage trades and techniques;(e) to have account taken of the heritage dimension in other Community programmes and policies;(f) to encourage cooperation with third countries and the relevant international organizations.Article 4 In order to achieve the objectives set out in the second subparagraph of Article 3, the projects developed pursuant to the programme will have to have a European dimension and offer added-value compared with actions carried out in the Member States and meet the following criteria:- contribute to the promotion of the cultural heritage, including the provision of information on it,- present interest at Community level because of their exemplary, innovative or informative nature,- deal with problems posed by the preservation of the cultural heritage and contribute to the development of the best preservation practices,- be likely to produce a multiplier effect in cultural, educative or socioeconomic terms.Article 5 The actions described at Annex shall be carried out in pursuit of the objectives set out in the second subparagraph of Article 3. They shall be implemented in accordance with the procedure laid down in Article 7.Article 6 1. The programme shall be open to participation by the associated countries of Central and Eastern Europe in accordance with the conditions laid down in the additional Protocols to the Association Agreements on participation in Community programmes concluded, or to be concluded, with those countries. The programme shall be open to participation by Cyprus and Malta and to cooperation with other third countries which have concluded association or cooperation agreements containing cultural clauses, on the basis of additional appropriations to be provided according to procedures to be agreed with those countries.2. The Community and the Member States shall promote cooperation with the Council of Europe and with other relevant international organizations in the cultural heritage sector (e.g. Unesco), while ensuring that the instruments adopted are complementary and respect the individual identity and autonomy of each institution and organization and that resources are put to the best possible use.Article 7 1. The Commission shall implement this programme in accordance with this Decision.2. The Commission shall be assisted by a committee composed of two representatives per Member State and chaired by the Commission representative. Members of the Committee may be assisted by experts or advisers.3. The representative of the Commission shall submit to the committee draft measures concerning:- the priorities and general guidelines for the measures described at Annex and the annual programme resulting therefrom,- the general balance between all the Actions,- the selection rules and criteria for the various types of project described at Annex (Actions I, II, III, and IV),- the financial support to be provided by the Community (amounts, duration, distribution and beneficiaries),- the detailed procedures for monitoring and evaluating this programme, together with the conclusions of the assessment report provided for in Article 11 and any other measure readjusting this programme arising from the assessment report.The committee shall deliver its opinion on the draft measures referred to in the first subparagraph within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States shall be weighted in the manner set out in that Article. The chairman shall not vote.The Commission shall adopt measures which shall apply immediately. However, if these measures are not in accordance with the opinion of the committee, they shall be communicated by the Commission to the Council forthwith.In that event:(a) the Commission may defer application of the measures which it has decided for a period of two months from the date of such communication;(b) the Council, acting by a qualified majority, may take a different decision within the time limit referred to at (a).4. The Commission may consult the committee on any other matter concerning the implementation of this programme not covered by paragraph 3.The representative of the Commission shall submit to the committee a draft of the measures to be taken. The committee shall deliver its opinion on this draft within a time limit which the chairman may lay down according to the urgency of the matter, if necessary by taking a vote.The opinion shall be recorded in the minutes; each Member State shall have the right to ask to have its position recorded in the minutes.The Commission shall take the utmost account of the opinion delivered by the committee. It shall inform the committee of the manner in which its opinion has been taken into account.Article 8 1. The financial framework for the implementation of the programme shall be ECU 30 million, not apportioned to individual years, for the period referred to at Article 1.2. The annual appropriations shall be authorized by the budgetary authority within the limits of the financial perspective.3. The financial framework mentioned in paragraph 1 will be subject to reexamination before the end of the second year, on a proposal from the Commission, in the light of the budgetary situation and the results obtained in the first phase of the programme.Article 9 The Commission shall seek to ensure, if necessary in collaboration with the Member States, that the actions provided for in the programme and the other cultural programmes, and in programmes within the meaning of other provisions of the Treaty with cultural-heritage aspects, are coherent and complementary; it shall also assess the overall effect of these programmes on the heritage.Article 10 1. After the programme has been in operation for two years and six months, and within six months of the end of that period, the Commission, after having consulted the committee, shall present a detailed evaluation report on the results achieved to the European Parliament and the Council, accompanied, where necessary, by appropriate proposals. This report is intended to assess, both qualitatively and quantitatively, the extent to which the programme has achieved the objectives listed at Article 3.2. After the programme has been carried out, the Commission shall submit to the European Parliament, the Council and the Committee of the Regions a qualitative and quantitative report on the implementation and achievements of the programme in the light of the objectives referred to at paragraph 1.Article 11 The programme, together with practical information, for each of the actions or measures, as regards the procedure, the closing dates for the submission of applications and the documents which must accompany applications, shall be published each year in the 'C` series of the Official Journal of the European Communities.The Commission shall give priority to publicity and the dissemination of information on the programme so as to ensure that all cultural operators and networks are informed about and aware of the actions which concern them.All projects receiving financial support under the programme shall be required to display the European Union emblem and mention the source of the funding.Done at Brussels, 13 October 1997.For the European ParliamentThe PresidentJ. M. GIL-ROBLESFor the CouncilThe PresidentR. GOEBBELS(1) OJ C 265, 12. 9. 1996, p. 4.(2) OJ C 256, 2. 10. 1995, p. 38.(3) OJ C 100, 2. 4. 1996, p. 119.(4) Opinion of the European Parliament of 12 October 1995 (OJ C 287, 30. 10. 1995, p. 161), Council common position of 8 July 1996 (OJ C 264, 11. 9. 1996, p. 69), Decision of the European Parliament of 22 October 1996 (OJ C 347, 18. 11. 1996, p. 29), Decision of the European Parliament of 16 September 1997 (OJ C 304, 6. 10. 1997) and Council Decision of 24 July 1997.(5) Decision No 1110/94/EC of the European Parliament and of the Council of 26 April 1994 concerning the fourth framework programme of the European Community activities in the field of research and technological development and demonstration (1994 to 1998) (OJ L 126, 18. 5. 1994, p. 1).(6) European Parliament resolution on measures to protect the European cultural heritage (OJ C 62, 30. 5. 1974, p. 5).European Parliament resolution on the protection of the architectural and archaeological heritage (OJ C 267, 11. 10. 1982, p. 25).European Parliament resolution on the conservation of the Community's architectural and archaeological heritage (OJ C 309, 5. 12. 1988, p. 423).European Parliament resolution on preserving the architectural heritage and protecting cultural assets (OJ C 72, 15. 3. 1993, p. 160).(7) European Parliament resolution on economic aid to Mount Athos (monastery region) (OJ C 144, 15. 6. 1981, p. 92).European Parliament resolution on the participation of Community financial instruments in the restoration of the historic centre of the city of Palermo (OJ C 187, 18. 7. 1988, p. 160).European Parliament resolution on aid for the reconstruction of the Chiado district of Lisbon (OJ C 262, 10. 10. 1988, p. 110).European Parliament resolution on the conservation of the Community's architectural and archaeological heritage (OJ C 309, 5. 12. 1988, p. 423).European Parliament resolution on the fire at the Gran Teatro del Liceo (Barcelona) (OJ C 61, 28. 2. 1994, p. 184).(8) Resolution of the Ministers responsible for Cultural Affairs meeting within the Council of 13 November 1986 on the protection of Europe's architectural heritage (OJ C 320, 13. 12. 1986, p. 1).Resolution of the Ministers with responsibility for Cultural Affairs meeting within the Council of 13 November 1986 on the conservation of works of art and artefacts (OJ C 320, 13. 12. 1986, p. 3).Resolution of the Council and the Ministers of Culture meeting within the Council of 14 November 1991 on arrangements concerning archives (OJ C 314, 5. 12. 1991, p. 2).Council conclusions of 17 June 1994 concerning greater cooperation in the field of archives (OJ C 235, 23. 8. 1994, p. 3).Resolution of the Council and the Ministers of Culture meeting within the Council of 14 November 1991 on European cultural networks (OJ C 314, 5. 12. 1991, p. 1).(9) European Parliament resolution on the Commission communication entitled 'New prospects for Community cultural action` (OJ C 42, 15. 2. 1993, p. 173).European Parliament resolution on Community policy in the field of culture (OJ C 44, 14. 2. 1994, p. 184).Conclusions of the Council and Ministers of Culture meeting within the Council of 12 November 1992 on guidelines for Community cultural action (OJ C 336, 19. 12. 1992, p. 1).(10) European Parliament resolution on preserving the architectural heritage and protecting cultural assets (OJ C 72, 15. 3. 1993, p. 160).Council conclusions of 17 June 1994 on drawing up a Community action plan in the field of cultural heritage (OJ C 235, 23. 8. 1994, p. 1).(11) OJ C 102, 4. 4. 1996, p. 1.ANNEX COMMUNITY ACTION PROGRAMME IN THE FIELD OF CULTURAL HERITAGE (RAPHAEL PROGRAMME)The aim of the Raphael programme is to support actions at European level in all categories of movable and immovable cultural heritage, in compliance with the principle of subsidiarity.ACTION I Conservation, safeguarding and development of the European cultural heritage through European cooperation - The aim of this action is to contribute to the conservation, safeguarding and development of the European cultural heritage, particularly if under threat, by encouraging the development and pooling of the best practices with a view to creating an environment conducive to the preservation and restoration of the cultural heritage,- This action will involve the following measures.1. Support for projects for the conservation and safeguarding of the cultural heritage which qualify as 'European heritage laboratories` by virtue of the interest or exemplary value of their content. The projects must be submitted by the competent authorities in the Member States and must relate to works, monuments or sites of exceptional historic, architectural or artistic importance, and especially those where operations of particular complexity from the scientific and/or technical point of view are required for their conservation.The 'laboratories`, which may be granted Community support under the programme for four years, should particularly associate with their operation a multidisciplinary European team bringing together the most eminent specialists, with a view to studying extremely difficult conservation problems and developing appropriate approaches, methods and/or techniques, ensuring added-value in each project. Those in charge of projects will be expected to ensure that experience acquired in the course of projects is adequately disseminated.2. Support for projects for the conservation and safeguarding of the European cultural heritage in connection with common themes to be determined by the Commission after submission to the committee referred to at Article 7 of the Decision, bearing in mind problem areas relating to the different categories of the cultural heritage. The projects, which should be submitted by the person(s) in charge of the property concerned, may last a maximum of three years. Priority will be given to projects having exemplary value and a multiplier effect in cultural, technical and socioeconomic terms and/or in terms of access to heritage. Those in charge of projects will be expected to ensure that experience acquired in the management and/or preservation problems involved is adequately disseminated among professionals.Community support is intended to contribute to the added-European value of the projects carried out within the framework of this action and to the creation of conditions for the development of European know-how.Projects must have a balanced financing plan setting out the financial requirements of the action for which administrative costs must not exceed 12 % of the Community financing of the project.Community financial assistance for a project under this action may not exceed 50 % of the total cost of the project in question and, in the case of projects under paragraph 2, may not exceed ECU 250 000.Projects shall be the subject of individual applications to the European Community. Each application shall include:- a detailed description of the actions. An opinion on the technical conformity of the project must be established by the competent authorities in the Member States and reach the Commission within the time limit for the submission of projects. If the opinion is not available within a deadline to be fixed, the procedure for selection of the project will go ahead,- a detailed estimated budget for these actions.The resources to be committed to this action shall amount to aproximately 50 % of the overall budget allocated to the programme.ACTION II Cooperation for the exchange of experiences and the development of techniques applied to heritage - The aim of this action is to encourage the strengthening of transnational cooperation for the pooling of skills and development of best practice through networks and partnerships and through the mobility of professionals between heritage-sector institutions and/or operators. Particular attention will be given to the development of new technologies applied to different cultural-heritage disciplines and to the preservation of traditional heritage trades and techniques.Depending on the theme they deal with, networks will be able to bring together public and/or private institutions and/or operators in the heritage field and, if necessary, other public and/or private institutions, research centres and companies with a special interest.Special attention shall be paid to networks which encourage access to the cultural heritage for the most disadvantaged sections of the population,- The action will involve the following measures:1. Innovation and new technologies1.1. Support for projects intended to identify research requirements, to be developed at Community level, in the heritage field, to circulate research work to heritage professionals and develop practical applications for the use of professionals working in the field. These measures will be implemented as far as possible in synergy with the framework research programme. Any subsequent research action will be carried out within the RTD framework programme in accordance with its provisions.1.2. Support for projects for the application to different heritage disciplines of new technologies and services (restoration and preservation techniques; audiovisual and multimedia products, advanced information and communications services, etc.).2. Mobility and training of professionals2.1. Support for projects for exchange of professionals in the various heritage categories and disciplines, enabling them to work for a maximum of 12 months in an equivalent professional environment in another Member State.Community support will be directed towards organizing exchanges and contributing to additional costs incurred, such as travel and accommodation.2.2. Support for projects of a transnational nature intended to encourage further training of heritage professionals in the new technologies and advanced information and communication services applied to the cultural heritage sector as well as for those intended to develop and preserve the techniques of traditional heritage trades.3. Exchanges of experience and information3.1. Support for exchanges of experience through conducting studies, surveys and working meetings, as well as through seminars, in the following fields in particular:- development of technical recommendations (standards) for the improvement of usage and practices in the management and/or conservation of the cultural heritage,- identification of risk factors concerning cultural objects and study of systems of periodic inspection of their state of conservation,- preventive protection of cultural objects, works and monuments against disaster and study of conditions for their conservation,- qualifications of professionals in heritage-preservation trades,- documentation of cultural objects,- conditions for the loan of works for temporary exhibitions,- repercussions on the cultural-heritage sector of other Community policies.3.2. Support for projects between cultural-heritage institutions, using electronic communication technology (on-line, CD-ROM, CD-I, etc.) for the collection/exchange and dissemination of specialized information, in the following fields in particular:- Member States' cultural-heritage legislation,- lists and inventories of the cultural heritage,- inventories, by discipline, of further training courses,- integrated databases for the cataloguing and description of cultural objects,- statistics and indicators on the cultural heritage,- lists and directories of innovative projects in the cultural heritage field,- practices and systems used in the preservation, restoration, management and dissemination of the cultural heritage in the Member States,- practical guides, manuals and information bulletins on the cultural heritage.Applications, which will be submitted by the institutions and/or operators concerned, must offer the financial guarantees required to carry them out. The Community contribution under the action cannot in any circumstances exceed 50 % of the total cost of the project, nor can it exceed ECU 50 000, except in the case of projects under 1.2 and 2.2, for which the Community contribution may be up to ECU 150 000, and 2.1 and 3.1 (fourth indent), for which the Community contribution may be up to ECU 100 000.ACTION III Public access to, participation in and awareness of the cultural heritage - The aim of this action is to improve public access to the cultural heritage by encouraging projects to raise awareness that have a European dimension and by promoting the use of advanced information and communications technologies and services,- The action will involve the following measures:1. Support for transnational cooperation projects between cultural-heritage institutions and/or operators using multimedia systems and products or other forms of communication to present heritage in its European dimension and in particular to offer the public access to the whole range of works of art of similar and/or complementary styles kept by other European cultural bodies.2. Support for events to raise public awareness of the cultural heritage held at European level.3. Support for multilingual presentations concerning heritage in museums, monuments, sites, libraries, archives, etc. aimed at people throughout the European Union. Projects might relate to presentational material, brochures, exhibition panels, electronic guide systems, audiovisual or multimedia products, etc.4. Support for transnational cooperation projects bringing together institutions and/or operators from at least three Member States of the Community with the aim of increasing the public's awareness of the cultural heritage, such as exhibitions, teaching programmes, transnational cultural itineraries, etc.Applications, which will be submitted by the institutions and/or operators concerned, must offer the financial guarantees required to carry them out. The Community contribution under this action cannot in any circumstances exceed 50 % of the total cost of the project, nor can it exceed ECU 50 000, except in the case of projects under 1 and 3, for which the Community contribution may be up to ECU 150 000.ACTION IV Cooperation with third countries and international organizations - The aim of this action is to develop projects with third countries and create synergies with activities undertaken by other international organizations, in particular the Council of Europe and Unesco,- The action will involve the following measures:1. Support for cooperation with third countries in the fields covered by actions I, II and III.Details of the arrangements for participation of third countries are set out in Article 6.2. Support for projects in synergy with the international organizations working in the field of cultural heritage and in particular the Council of Europe and Unesco. The procedures for this synergy will be decided on an individual basis between the Community and the international organization concerned, in accordance with the arrangements provided for in Article 7 (3).Commission statement Re Article 5 (committee procedure)In compliance with interinstitutional procedures and agreements, the Commission will inform the committee of the Raphael Decision, as regards the financial support to be supplied by the Community, of all projects which it intends to finance within the meaning of this Decision.European Parliament Statement Re Article 5 (committe procedure)The European Parliament, while noting that Article 7 (3) of the Raphael programme does not allow the Committee to take a decision on the selection of individual projects, is not opposed to the committee being informed of all the projects which the Commission intends to finance.The Parliament wishes to receive the same information from the Commission.Commission statement Having regard to the Council Decision of 30 June 1997 on the future of cultural cooperation in Europe and the European Parliament's calls for a framework instrument on culture to be set up, the Commission, without prejudice to its right of initiative, confirms its intention to present a proposal for a comprehensive programme as soon as possible in order to ensure the continuity and further development of the Community's cultural operations.The Commission will be entering into broad-based consultations with all the parties concerned and to this end will organize meetings with the European institutions and the relevant organizations.